Electronically Filed
                                                   Supreme Court
                                                   SCWC-XX-XXXXXXX
                                                   20-MAY-2021
                                                   01:54 PM
                                                   Dkt. 12 ODAC

                       SCWC-XX-XXXXXXX

         IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


           GERALD K. MOUNT, JR. and JANE R. MOUNT,
  Respondents/Plaintiffs/Counterclaim-Defendants/Appellees,

                              v.

                        MARGARET APAO,
               Petitioner/Defendant/Appellant,

                             and

DIRK APAO, AS CO-PERSONAL REPRESENTATIVE OF THE ESTATE OF ROSE
                    MARIE ALVARO, DECEASED,
    Petitioner/Defendant/Counterclaim-Plaintiff/Third-Party
                      Plaintiff/Appellant,

                             and

     SESHA LOVELACE, AS CO-PERSONAL REPRESENTATIVE OF THE
             ESTATE OF ROSE MARIE ALVARO, DECEASED,
           Defendant/Cross-Claim Defendant/Appellee,

                             and

                    WALTER SCOTT BURGESS,
                      Defendant-Appellee

                             and

    U.S. BANK NATIONAL ASSOCIATION, A NATIONAL ASSOCIATION
  AS TRUSTEE FOR THE STRUCTURED ASSET SECURITIES CORPORATION
         MORTGAGE PASS-THROUGH CERTIFICATES, 2005-SC1,
     Third-Party Defendant/Cross-Claim Plaintiff/Appellee.
         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 11-1-2005)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Petitioner/Defendant/Appellant and
Petitioner/Defendant/Counterclaim-Plaintiff/Third-Party
Plaintiff/Appellant’s Application for Writ of Certiorari filed
on April 13, 2021, is hereby rejected.
          DATED:   Honolulu, Hawaiʻi, May 20, 2021.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins




                                  2